Citation Nr: 0945672	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for a right arm 
condition.

4.  Entitlement to service connection for a heart condition, 
to include an irregular heartbeat.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the Veteran's claims for 
service connection for bilateral ankle disorders, a right arm 
disorder and a heart condition.  The Veteran disagreed and 
perfected an appeal as to all four issues.

During the pendency of the appeal the Veteran has changed 
residency.  The RO in St. Paul, Minnesota, currently has 
jurisdiction of the claim.

In May 2009, the Veteran and her representative presented 
evidence and testimony at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand

The Board finds that VA has not fulfilled its duty to assist 
as stated in 38 C.F.R. § 3.159 (2009).  Preliminarily, the 
Board observes the Court of Appeals for Veterans Claims 
(Court) held in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, with regard to the claims for bilateral ankle 
and right arm conditions, the Board observes that the Veteran 
testified that she has current symptoms as to each claimed 
condition, including swelling and pain.  Moreover, evidence 
of injury or symptoms of injury to her bilateral ankles and 
right arm are documented in her service treatment records.  
The Veteran has further testified that the symptoms she 
currently experiences have been continuous since separation 
from active duty.  There is no medical opinion regarding 
whether the Veteran's claimed conditions are related to her 
active duty service.  Thus, the elements of McLendon have 
been met as to those claimed conditions.

With regard to the claim for a heart condition to include an 
atrial fibrillation condition, the Board observes that an 
October 2006 treatment note shows that the Veteran denied 
chest pain or palpitations or chest pressure and that the 
examiner noted a regular rhythm and rate, first and second 
heart sounds, and no murmurs, and the examiner noted that an 
EKG [electrocardiogram] showed "atrial fibrillation, rate 87 
BPM."  The Veteran testified that she was diagnosed with 
atrial fibrillation in 1995 or 1996 and was treated at 
Portsmouth Naval Hospital for the condition.  See hearing 
transcript at page 5.  There is evidence of a cardiac consult 
dated March 1998, and there are several EKG 
[electrocardiogram] charts in the Veteran's service treatment 
records.  Additionally, the Veteran's retirement physical 
includes a medical history of atrial fibrillation.  There are 
no records that provide a diagnosis of atrial fibrillation.  
However, there is nothing in the record to suggest that the 
Veteran is a less than credible witness, and the medical 
evidence in the record is unclear; the EKG charts in the 
record may indicate atrial fibrillation.  The Board does not 
profess to have the expertise to evaluate them; a medical 
opinion is required.

Moreover, the Veteran testified that she has seen Dr. S. for 
her heart condition since service.  It does not appear that 
the RO has attempted to obtain such records even though VA 
medical treatment notes show that the November 2006 VA Nurse 
Practitioner listed diltiazem as one of the active non-VA 
medications then taken by the Veteran.  Records should also 
be sought from Portsmouth Naval Medical Center regarding the 
Veteran's heart condition.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that she identify all 
health care providers who may have treated 
her claimed atrial fibrillation condition 
since her retirement from active duty.  
Any medical records held such practitioner 
identified should be sought and if 
obtained should be associated with the 
Veteran's VA claims folder.

2.  VBA shall contact Portsmouth Naval 
Medical Center in Portsmouth, Virginia, 
and seek records pertaining to the 
Veteran, specifically for a cardiac 
consult in March 1998, or records 
regarding her cardiac condition in 1994-
1995.  Any such records shall be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing, VBA 
shall arrange for the Veteran to be 
examined by a physician who shall review 
the Veteran's VA claims folder prior to 
the examination.  The examiner shall 
determine the nature and extent of any 
current right and left ankle condition, 
and any current right arm condition.  The 
examiner shall, if practicable, express 
the diagnosis of any such condition.  If a 
diagnosed condition is determined, the 
examiner shall render an opinion whether 
it is as likely as not that any such 
current right or left ankle and right arm 
condition was incurred during or 
aggravated in active duty service.  Any 
diagnostic tests or consults deemed 
necessary shall be accomplished.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

4.  After VBA has completed a reasonable 
search for records regarding the Veteran's 
cardiac condition, VBA shall arrange for 
the Veteran's VA claims folder to be 
reviewed by an appropriate cardiology 
practitioner.  The examiner shall also 
examine the Veteran and determine the 
nature and extent of the Veteran's cardiac 
condition.  The examiner shall, if 
practicable, express the diagnosis of any 
such condition.  If a diagnosed condition 
is determined, the examiner shall render 
an opinion whether it is as likely as not 
that any such current heart condition was 
incurred during or aggravated by active 
duty service.  Any diagnostic tests or 
consults deemed necessary shall be 
accomplished.  The examiner's written 
report shall be associated with the 
Veteran's VA claims folder.



5.  Following completion of the foregoing 
and any other development or notice deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for entitlement to 
service connection for bilateral ankle, 
right arm and heart conditions.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


